(




                 IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS

                                          NO. PD-0293-13




                        EX PARTE JOHN MICHAEL DAISY, Appellant



             ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                           FROM THE FIFTH COURT OF APPEALS
                                        DALLAS COUNTY                                 _

                   Per curiam.                                           ^


                                             ORDER



           The Court of Appeals dismissed Appellant's appeal of the trial court's denial of his

    application for writ of habeas corpus filed under Article 11.072 of the Texas Code of

    Criminal Procedure. Ex parte Daisy, No. 05-13-00167-CR (Dallas - February 20, 2013).

    The Court of Appeals determined that Appellant's notice of appeal and extension of time

    were untimely under Tex.R.App.P. 26.2(a)(1) & 26.3. Thus, the court did not have

    jurisdiction to consider the merits of the appeal. Appellant filed this petition for

    discretionary review arguing that he did not receive timely notice of the trial court's order
                                                                Ex parte Daisy - page 2

denying relief. Thus, he contends his appeal should be considered since he filed a notice

of appeal timely once he received notice of the trial court's order. Appellant has included

copies of various documents to support his claim. However, under the jurisdictional time

limits, his notice of appeal was untimely. Rule 26.2(a)(1). Accordingly we refuse

Appellant's petition for discretionary review. But Appellant may seek further recourse of

this arguable due process violation by filing an application for original writ of habeas

corpus in THIS COURT seeking an out-of-time appeal.

       IT IS SO ORDERED THIS THE 27th OF NOVEMBER, 2013.

Do not publish